Title: [Diary entry: 19 November 1787]
From: Washington, George
To: 

Monday 19th. Thermometer at 40 in the Morning—53 at Noon and 51 at Night. Morning clear and calm, with a red sky in the Eastern horizon and some fog on the River. Rid before breakfast to the Plantations at Frenchs, Dogue run & Muddy hole. Had the Barley at the former fanned, cleaned and Measured—quantity 126½ bushls. from about 9 acres of ground. At Dogue run, laid down the Barley to tread out. At Muddy hole digging Potatoes. The hands from the Ferry, and sml. gang from the Mansn. house assisting. The Ploughs would abt. finish breaking up field No. 4 this evening. Mr. Robt. Morris, Mr. Gour. Morris & Doctr. Ruston came in before Dinner.